Citation Nr: 0927795	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  05-04 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to service connection for a low back disorder.

2.	Entitlement to service connection for a nervous disorder, 
claimed as secondary to the low back disorder. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1971 to June 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2004 by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO). 

This appeal was initially before the Board on whether new and 
material evidence was received to reopen the matter of 
service connection for a low back disability.  The claim was 
subsequently reopened and subject to a prior remand by the 
Board in January 2007 for additional development.  The 
evidentiary record has been adequately developed in 
substantial compliance with all prior Board remand 
instructions and has been returned to the Board for further 
appellate review.


FINDINGS OF FACT

1.	A chronic low back disorder did not onset in service and 
is not causally related to service or a service-connected 
disability.  

2.	A nervous disorder did not have its onset in service and 
is not causally related to service or a service-connected 
disability.  


CONCLUSION OF LAW

1.	The criteria for service connection for a low back 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

2.	The criteria for service connection for nervous disorder, 
secondary to low back disorder have not been met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; 
(2) existence of disability; (3) connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of benefits where a claim is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In March 2004 the agency of original jurisdiction (AOJ) 
provided the notices required by 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, the AOJ 
notified the Veteran of information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  
However, this notice did not include the initial disability 
rating and effective date elements of the claim as required 
by Dingess.  

The January 2007 Board remand decision instructed the RO to 
notify the Veteran to include the Dingess notification.  In 
February 2007, the complete notification was sent to the 
Veteran.  Although the notice letter postdated the initial 
adjudication, the claim was subsequently readjudicated and no 
prejudice is apparent.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

It is, therefore, the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  In addition, the VA has also done everything 
reasonably possible to assist the Veteran with respect to his 
claim for benefits, such as obtaining medical records and 
providing a VA examination.  Consequently, the duty to notify 
and assist has been met.

Service Connection

The Veteran claims that he is entitled to service connection 
for a low back disability.  Service connection may be granted 
for a disability resulting from injury or disease incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  To establish service connection for the 
claimed disorder, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  38 C.F.R § 3.303 (2008); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  Service connection may 
also be granted for chronic disorders, such as arthritis or 
psychoses, when manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

Residuals of a low back disorder

The Veteran seeks service connection for a low back disorder 
which he contends is the result of a parachuting accident 
while stationed in an airborne unit.  He further contends 
that he was hospitalized for the injuries sustained to his 
back in this accident. 

The Veteran's complete service medical records are 
unavailable.  See correspondence from the National Personnel 
Records Center (NPRC) and the Adjutant General, dated in 
February and March 1974.  However, the Veteran's separation 
examination is part of the record which is absent of any 
complaint or treatment for lower back pain.  The Veteran's DD 
Form 214, Report of Transfer or Discharge, shows that his 
military occupational specialty was light weapons 
infantryman, rather than parachutist.  However, it also 
reveals that he was stationed with the 2nd Battalion, 509th 
Infantry.  This is also the unit listed on a record 
documenting a September 1972 Article 15 disciplinary matter 
for this Veteran.  This unit has been confirmed as an 
airborne unit.  

Also of record is an undated affidavit executed by the 
Veteran at the U. S. Army General Hospital, Bad Kreuznach, 
Germany, in which he agreed to extend his active duty status 
for the purpose of continuing medical care or 
hospitalization.  The January 2007 Board remanded this appeal 
instructing the RO to obtain in-patient hospital records from 
the National Personnel Records Center in relation to the U. 
S. Army General Hospital in Bad Kreuznach for the Veteran 
from January to June 1973 but no records were located.  

According to the record, the first instance the Veteran had 
received treatment for his lower back condition was in April 
1974 when he consulted a neurosurgeon where "x-rays revealed 
mild anterior spondylotic changes in lower thoracic 
vertebrae."  In September 1974, the Veteran underwent a 
lumbar laminectomy.  See Damas Hospital record, dated April 
1974 and September 1974.  

A December 1975 VA examination revealed a "well-healed mid-
line lumbar scar." The Veteran's range of motion of the 
lumbosacral spine was "forward flexion 45 degrees with 
absence of segmentation of the lumbar lordosis... [e]xtension 5 
degrees with pain, lateral bending 20 [degrees], lateral 
rotation 5 [degrees] to the right and 15 [degrees] to the 
left."  In addition, the x-rays revealed no radiographic 
evidence of a complete or partial laminectomy and the 
Veteran's lumbar spine was normal.  See VA examination, dated 
December 1975.

In May 1994, the Veteran underwent a VA spine examination.  
At that time, he related suffering trauma to his buttocks 
during a parachute jump in 1972 and undergoing a lumbosacral 
laminectomy in 1974-75.  Subjective complaints included low 
back pain with radiation to his legs associated with numbness 
and weakness with a history of frequent falls.  Physical 
examination revealed a postural abnormality of the back with 
a lumbosacral scoliosis and tenderness to palpitation of 
lumbosacral paravertebral muscles.  The range of motion was 
"forward flexion of 45 degrees, backward extension 12 
degrees, left lateral flexion 6 degrees, right lateral 
flexion 16 degrees, rotation to the left and right 10 
degrees."  The examiner diagnosed status post lumbosacral 
laminectomy, acute lumbosacral polyradiculopathy, and 
lumbosacral paravertebral myositis.  See VA examination, 
dated May 1994.

The VA outpatient treatment records dated from 1992 to 1996 
reveal that the Veteran sought treatment in January 1994 for 
an episode of back pain associated with leg swelling.  
Significantly, the medical examiner did not attribute the 
Veteran's back complaints to military service.  The records 
also reflect that he sought treatment for dietary control, 
acute bronchitis, diabetes, hypertension, urinary frequency, 
fatigue, depressive syndrome, and circumcision.  See VA 
medical treatment records, dated 1992 to 1996.

A May 1995 buddy statement from B. F. M. was submitted 
indicating that he had personal knowledge of the Veteran's 
parachute accident.  He also related that the Veteran was 
involved in an ambulance accident at the same time after the 
ambulance slipped on "black ice."  He stated that the Veteran 
was already hurt from the fall and was again hurt during the 
ambulance accident.  He could not recall the exact date but 
thought it was the period from 1972 to 1973.  B. F. M. 
related that the Veteran was put on profile but did not 
remember the extent or for how long.  See B. F. M. letter, 
dated May 1995.  Parenthetically, the Veteran originally 
challenged the translation of the document contained in the 
claims file and was provided an opportunity to submit an 
alternative translation but did not do so.  The Board has 
obtained a formal translation of the statement which is 
associated with the claims folder.

Medical reports of the Veteran's private treating physician, 
including nerve conduction study. The nerve conduction study 
nor the additional findings and treatment of record do not 
bear directly on the etiology of the Veteran's low back 
disorder as there is no causal relationship between the 
results, the Veteran's back disability, and military service.  
Further, the private treatment records reveal that the 
Veteran was treated for hypertension, diabetes, back pain, 
and atherosclerotic heart disease.  See private treatment 
records, dated 1975 to 1985.

The SSA records associated with the claims file (some of poor 
copy quality causing difficulty with translation) reflect 
that the Veteran was granted SSA benefits effective in March 
1975 for a back disability.  He had apparently undergone a 
laminectomy in September 1974 for a herniated nucleus pulpous 
and was thereafter found to be unable to work.  See SSA 
records, dated 1975 to 1984.  The Board notes that there are 
no records reflecting the September 1974 surgery itself and 
most records are dated from 1975-1983.  Of note, none of the 
examiners attributed the Veteran's back disorder to military 
service except by the history as provided by the Veteran.  

The Veteran submitted a September 2003 private treatment 
record from Dr. A. Abreu stating "[a]fter review of the 
records supplied by the patient, which reveal that he was 
treated at VA clinic as far back as 1974 for back pain, it is 
[his] opinion that there is direct causal relationship 
between the jump injury sustained by [the Veteran] in 1973 
while in the army, and the condition herniated disk L4-5, L5-
S1 for which he was operated on in 1974."  In addition, Dr. 
A. Abreu stated "[t]his report is made at the request of the 
[Veteran], and on VA records also supplied by the 
[Veteran]."  See Dr. A. Abreu private treatment record, 
dated September 2003.

In June 2004, the Veteran underwent a VA examination which 
revealed range of motion of "flexion 29 degrees, extension 5 
degrees, lateral bending right and left 8 degrees, rotation 
right and left 15 degrees" and pain on flexion and 
extension.  The Veteran was diagnosed with severe lumbar 
myositis.  The VA examiner noted that the contents of 
Veteran's file was reviewed, including VA and private 
treatment records, in-service personnel and medical treatment 
records, SSA records, ratings decisions, and Board decisions.  
The VA examiner opined:

"[b]ased on review of claim folder and service 
medical records, [the Veteran's] present status 
post lumbar leminectomy, polyradiculopathy, and 
lumbosacral paravertebral myositis cannot be said 
to be related to incident of back condition, as 
[Veteran] alleges in [m]ilitary service, since 
there is no evidence seen in [Veteran's] claim 
folder as to this happening in [m]ilitary service 
or in the 12 months or evidence of treatment for 
this in the 12 months following his release from 
[m]ilitary service.  It is not as likely as not 
due to lack of evidence in linking his present 
condition to in-service injury."  See VA 
examination record, dated June 2004.

After consideration of the entire record and the relevant 
law, the Board finds that the Veteran's low back condition is 
not related to his active service, and service connection is 
not established.  While it is appears that the Veteran 
currently has back problems, the medical evidence of record 
as a whole supports the proposition that there is no 
etiological relationship between the origin and/or severity 
of any low back disorder and service.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for low 
back disorder.  

The Board has also considered the numerous written statements 
submitted by the Veteran.  However, where the determinative 
issue involves causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is possible or 
plausible is required.  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Veteran does not meet this burden by 
merely presenting his opinion because he is not a medical 
health professional and his opinion does not constitute 
competent medical authority.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Furthermore, although the Veteran's 
history of in-service injury is corroborated by a witness, 
the histories are not sufficiently probative to warrant a 
grant of service connection.  Id. Consequently, while the 
Veteran and his witness are competent to report that the 
Veteran injured his back and the existence of symptoms such 
as pain and limited mobility, they are not competent to 
report a chronic disorder resulted form the alleged injury.  
In this case, the objective medical evidence does not 
establish that a disorder existed in-service as the records 
indicate negative disorders and normal back conditions at 
separation.

Furthermore, while Dr. A. Abreu's statement in September 2003 
does present a positive nexus opinion it appears to have been 
based primarily upon a history and evidence provided by the 
Veteran, rather than upon a complete review of the evidence 
of record.  The filtering of the Veteran's account of his 
military service through his physician does not transform the 
Veteran's account into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
See LeShore v. Brown, 8 Vet. App. 406 (1995).  

The Board assigns more weight and validity to the findings 
made by the VA examiner in the above-referenced June 2004 
report than those made by Dr. Abreu, which was based on the 
Veteran's claimed history.  See Winsett v. West, 11 Vet. App. 
420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999) (unpublished 
decision), cert. denied 120 S. Ct. 1252 (2002) (it is not 
error for the Board value one medical opinion over another, 
as long as a rationale basis for doing so is given). 

Although the Board is sympathetic to the Veteran's claim, 
even if the Board conceded in-service low back injury, based 
on the normal findings at separation, the length of time 
between separation and initial treatment, and the lack of 
clear nexus opinion, the evidence for the Veteran's claim is 
outweighed by the countervailing evidence.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  

Nervous disorder secondary to back disability

The Veteran also seeks service connection on a secondary 
basis for a nervous disorder, claiming it is the result of 
what he believes to be a service-connected back disability.  
In this case, because service connection has not been granted 
for a back disability, service connection for a nervous 
disorder as secondary to a low back condition must also be 
denied.  Additionally, the Board notes that upon the review 
of the evidence, it does not suggest that any other service-
connected disability has caused or aggravated the nervous 
disorder either onset in service or are causally related to 
service.  In light of the foregoing, service connection for 
nervous disorder must be denied. 


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a nervous disorder, 
claimed as secondary to the low back disorder, is denied. 



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


